Title: Report on the Petition of Timothy Pickering, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794 Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by an order of the House of Representatives of the 3d. of March 1792, the Petition of Timothy Pickering, thereupon respectfully reports as follows—
It is understood that the Claims, to which the said petition refers, have been liquidated and covered by written Certificates of the proper Officers.
The[y] have not been heretofore admitted by reason of a certain rule of the Treasury, founded upon the Construction of Acts of Congress, not to allow any Claims of which a Return had not been made to the Treasury by the proper Officer pursuant to those Acts.
It is conceived, that Claims of this nature are among those contemplated in the Act of the last Session, intitled “An Act relative to Claims against the United States, not barred by any Act of limitation, and which have not been already adjusted” and that they will find their most proper Course under the provisions of that Act.
All which is humbly submitted

Alexander HamiltonSecy. of the Treasury
Treasury DepartmentFebruary 27th. 1794.

